Fourth Court of Appeals
                                 San Antonio, Texas
                                       August 23, 2019

                                     No. 04-19-00496-CV

  CALUMET SAN ANTONIO REFINING, LLC and Calumet Specialty Products Partners,
                              L.P.,
                            Appellants

                                              v.

                        TEXSTAR MIDSTREAM LOGISTICS, LP,
                                    Appellee

                 From the 288th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2019-CI-10015
                       Honorable Angelica Jimenez, Judge Presiding


                                       ORDER
      The original due date for appellee’s brief is September 3, 2019. Appellee has filed a
motion for extension of time in which to file its brief, requesting the due date be extended to
November 4, 2019.

       Appellee’s motion is GRANTED. Appellee’s brief is due on or before November 4,
2019. Further requests for an extension of time in which to file appellee’s brief are
disallowed.


                                                   _________________________________
                                                   Irene Rios, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 23rd day of August, 2019.


                                                   ___________________________________
                                                   KEITH E. HOTTLE,
                                                   Clerk of Court